Concurring Opinion by
Woodside, J.:
Unemployment Compensation benefits were never intended to subsidize college students, and this Court has uniformly refused benefits to claimants attending school full time. I believe that under the Unemployment Compensation statute this Court must continue to refuse benefits to full time students who have been “working their way through college”.
Although the line is fine between students who work and workingmen who study, I believe such a line must be drawn. I joined with the majority in refusing benefits to the student in Douty Unemployment Compensa*260tion Case, 194 Pa. Superior Ct. 220, 166 A. 2d 65 (1960), because I was not satisfied that the claimant was actually attached to the labor market. Although the facts of these two cases are close, I think the claimant’s evidence in this case, establishes more clearly than the claimant’s evidence in the Douty case, that he was a workingman going to college and not a college student working. A claimant with a long employment record, Who has a family requiring his support and who is required by necessity to leave school to. continue employment if the two conflict, and whose bona .fide effort to obtain any full time employment available is beyond question, should not be denied benefits. Whether or not the Douty case was correctly decided, I am satisfied that the claimant in this case is attached to the labor market and is entitled to benefits.
Montgomery, J., joins in this concurring opinion.